     Case 2:20-cv-00195-JAM-CKD Document 73 Filed 09/08/20 Page 1 of 3

 1   THOMAS J. SCHMITZ
     DIANNE MALLIA
 2     1753 Woodleaf Circle
       Roseville, CA 95747
 3     Telephone: (707) 694-8158
     Plaintiffs, ProSe
 4
     XAVIER BECERRA, State Bar No. 118517
 5   Attorney General of California
     JENNIFER J. NYGAARD, State Bar No. 229494
 6    1515 Clay Street, 20th Floor
      Oakland, CA 94612-0550
 7    Telephone: (510) 879-0802
     Attorneys for Defendants Adams, Ashe, Andaluz,
 8   Asman, Bradley, Branman, Brizendine, Brunkhorst,
     Brockenborough, CDCR, Ceballos, Diaz, Gipson,
 9   Heatley, J. Johnson, R. Johnson, Kernan, Leidner,
     Ponciano, Ramkumar, Rekart, Robinson, Rudas, C.
10   Smith, M. Smith, Tebrock, Toche, and Wanie

11   MICHAEL TERHORST, State Bar No. 164679
     Beeson Terhorst, LLP
12     510 Bercut Drive, Suite V
       Sacramento, CA 95811
13    Telephone: (916) 444-3400
     Attorneys for Defendants Kuich and Lizarraga
14
     BRUCE E. SALENKO, State Bar No. 106267
15   VANESSA N. RAVEN, State Bar No. 294276
     LOW MCKINLEY & SALENKO, LLP
16     2150 River Plaza Drive, Suite 250
       Sacramento, CA 95833
17    Telephone: (916) 231-2400
     Attorneys for Defendant DeNigris
18
                              IN THE UNITED STATES DISTRICT COURT
19
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
20
                                         SACRAMENTO DIVISION
21

22

23   THOMAS SCHMITZ, et al.,                              2:20-cv-00195-JAM-CKD

24                                           Plaintiffs, STIPULATION AND ORDER
                                                         CONTINUING HEARINGS ON
25                  v.                                   DEFENDANTS’ MOTIONS TO DISMISS

26
     A. ASMAN, et al.,                                    Judge:     The Honorable Carolyn K.
27                                                                   Delaney
                                          Defendants. Trial Date:    Not Scheduled
28                                                     Action Filed: January 27, 2020
                                                     1
     Stip. & [Proposed] Order Continuing Hearing Defs.’ Mot. Dismiss Second Am. Compl. (2:20-cv-00195-JAM-CKD)
     Case 2:20-cv-00195-JAM-CKD Document 73 Filed 09/08/20 Page 2 of 3

 1        In accordance with Local Rules 144, 143, and 230(f), Plaintiffs Thomas J. Schmitz and

 2   Dianne Mallia (“Plaintiffs”), and Defendants Adams, Ashe, Andaluz, Asman, Bradley, Branman,

 3   Brizendine, Brockenborough, Brunkhorst, CDCR, Ceballos, Diaz, Gipson, Heatley, J. Johnson,

 4   R. Johnson, Kernan, Leidner, Ponciano, Ramkumar, Rekart, Robinson, Rudas, C. Smith, M.

 5   Smith, Tebrock, Toche, Wanie, Kuich, Lizarraga, and DeNigris (“Defendants”) (collectively

 6   “The Parties”) stipulate and agree to continue the hearings on Defendants’ motions to dismiss the

 7   Second Amended Complaint (ECF Nos. 63, 64, 65, 68) currently scheduled for September 30,

 8   2020, to October 28, 2020, at 10:00 a.m.

 9        The Parties agree that good cause exists for the continuance because Plaintiffs need

10   additional time to oppose Defendants’ motions to dismiss.

11        This is the first stipulation between the Parties to continue the hearings on Defendants’

12   motions to dismiss.

13        IT IS SO STIPULATED.

14   Dated: September _3_, 2020                  _/S/ Thomas J. Schmitz_____________
                                                 Thomas J. Schmitz, Plaintiff
15

16

17
     Dated: September _3_, 2020                  _/S/ Dianne Mallia_________________
18                                               Dianne Mallia, Plaintiff
19

20
     Dated: September _4 , 2020                  _/S/ Jennifer J. Nygaard_____________
21                                               Jennifer J. Nygaard
                                                 Deputy Attorney General
22                                               Attorney for Defendants Adams, Ashe, Andaluz, Asman,
                                                 Bradley, Branman, Brizendine, Brockenborough,
23                                               Brunkhorst, CDCR, Ceballos, Diaz, Gipson, Heatley, J.
24                                               Johnson, R. Johnson, Kernan, Leidner, Ponciano,
                                                 Ramkumar, Rekart, Robinson, Rudas, C. Smith, M.
25                                               Smith, Tebrock, Toche, and Wanie

26   Dated: September _4_, 2020                  _/S/ Michael Terhorst__________________
                                                 Michael Terhorst
27                                               Attorney for Defendants Kuich and Lizarraga
28
                                                        2
     Stip. & [Proposed] Order Continuing Hearing Defs.’ Mot. Dismiss Second Am. Compl. (2:20-cv-00195-JAM-CKD)
     Case 2:20-cv-00195-JAM-CKD Document 73 Filed 09/08/20 Page 3 of 3

 1   Dated: September _4_, 2020                  _/S/ Vanessa Raven______________________
                                                 Vanessa Raven
 2                                               Attorney for Defendant DeNigris
 3

 4
                                                    ORDER
 5

 6   PURSUANT TO STIPULATION, IT IS SO ORDERED.

 7
     Dated: September 8, 2020
 8                                                      _____________________________________
 9                                                      CAROLYN K. DELANEY
                                                        UNITED STATES MAGISTRATE JUDGE
10

11
     16.195.stipmtd
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        3
     Stip. & [Proposed] Order Continuing Hearing Defs.’ Mot. Dismiss Second Am. Compl. (2:20-cv-00195-JAM-CKD)
